DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaki et al.. Kumaki et al. (US 2016/0083490 – cited previously).
With respect to independent claim 1, Kumaki et al. discloses an additive for oil well cement ([0055], wherein the copolymer is disclosed as useful as an additive for cement; however, the Examiner notes when reading the preamble in the context of the entire claim, the recitation additive for oil well cement is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), comprising a vinyl alcohol polymer, wherein the vinyl alcohol polymer is a saponified product of a copolymer of a vinyl ester monomer and a multifunctional monomer ([0019]-[0020]; [0025]); and the vinyl alcohol polymer has a degree of saponification of 70 to 95 mol% ([0035]) and a viscosity-average degree of polymerization of 1000 to 10000 ([0037]-[0038]).
or less ([0026]).  The reference additionally suggests a molar ratio as 0.05/100 to 2/100 ([0040]).  Although silent to explicitly suggesting a molar ratio within the now instantly claimed narrower range, it is the position of the Office that such a molar ratio would be obvious to one having ordinary skill in the art to try since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Examiner notes, the instant specification fails to establish the instantly claimed mole percent range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.  For example, [0021] of the instant application specification as filed provides for a mole percent range of 0.001 to 1.0 mol% per 100 mol%.  As noted above, Kumaki et al. overlaps at least a portion of such a range.  Therefore, it is the position of the Office that the instantly claimed range would be obvious to one having ordinary skill in the art over that suggested by Kumaki et al. through routine experimentation so as to achieve the optimum or workable ranges.
With respect to depending claim 2, Kumaki et al. discloses wherein the multifunctional monomer includes a carbonyl group or an amide group ([0022]-[0024]).
With respect to depending claim 3, Kumaki et al. discloses wherein the multifunctional monomer is triallyl isocyanurate ([0023]).  
With respect to depending claim 5, Kumaki et al. discloses the additive as set forth above.  The reference additionally discloses examples wherein the polymer particles obtained are or less of the noted ranges would encompass 0%, and since Kumaki et al. does not suggest particles as having such sizes, and, thus 0% thereof, it appears Kumaki et al. suggests for the particle size content as claimed; given the examples of Kumaki et al., one having ordinary skill in the art would recognize the optimal particle size and content thereof to provide for as within the ranges as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumaki et al. as applied to claim 1 above, and further in view of Kumaki et al. (US 2017/0174971 – ‘971 herein – cited previously).
Kumaki et al. discloses the additive as set forth above with respect to independent claim 1, wherein such may be added to cement ([0055]); it is further noted such an additive may be used in small amounts ([0016]).  The reference, however, fails to disclose the amount thereof that is added to the cement.  ’971 teaches an additive similar to that which is disclosed by Kumaki et al. wherein the additive includes a vinyl alcohol polymer that is saponified and has overlapping saponification and average degree of polymerization to both Kumaki et al. and the instant claims (abstract), wherein the additive may be included in an oil well cement ([0002]).  In preparation of such cements, ‘971 suggests through example the inclusion of 0.5% on mass basis of the cement In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and one having ordinary skill in the art would consider suggested concentration amounts of such additives when determining what is an optimal amount thereof to include in the cement of Kumaki et al..  The Examiner notes, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Terminal Disclaimer
The terminal disclaimer filed on 02/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/826,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments and amendments filed with respect to the specification objection to the abstract as set forth in the previous office action have been fully considered and are persuasive.  The specification objections as previously set forth have been withdrawn. 
Applicant’s arguments with respect to the prior art have been fully considered.  The Examiner notes, the 102 rejection with respect to Kumaki et al. has been withdrawn in view of 
Applicant notes the copolymerization ratio of the claims is lower than that disclosed by Kumaki and asserts a person of ordinary skill in the art would have been discouraged from reducing the copolymerization ratio below 0.1/100 because it is improper to modify a reference where the reference teaches away from making the modification.  
The Examiner respectfully disagrees.  Kumaki notes it is preferred, but does not require such a range, noting in [0026] that when the molar ratio is less than 0.1/100, the ethylenic double bond may not be easily introduced into a side chain.  The reference later suggests the molar ratio may be from 0.05/100 in [0040].  As such, it is the position of the Office that one of ordinary skill would recognize the optimal molar ratio through routine experimentation as noted above.  
With further regard to the rejection of claim 6, Applicant asserts a person of ordinary skill would have lacked reasonable motivation to consult of combine the teachings of Kumaki which is silent regarding any usage for oil well cement.  However, the Examiner maintains that for at least the reasons set forth above in the rejection of claim 6, one having ordinary skill in the art would be motivated to.  Since no further specific arguments are presented, the rejection is maintained for at least the reasons set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/18/21